          IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE DISTRICT OF KANSAS
                   KANSAS CITY DIVISION

IN THE MATTER OF:

NANCY JEAN KELLEY and
MITCHELL LEE KELLEY,
                                          CASE NO. 13-21265

                     DEBTORS
____________________________________


NANCY JEAN KELLEY,

                             Plaintiff,

           versus                         Adv. Pro. _________

BSI FINANCIAL and
U.S. BANK TRUST, NATIONAL ASSOCIATION,
                       Defendants




  COMPLAINT SEEKING DAMAGES AND INJUNCTIVE RELIEF IN
             CORE ADVERSARY PROCEEDING

                            Introduction

     1.     This action seeks redress for the unlawful and deceptive

practices committed by the Defendants in connection with its efforts to

collect a mortgage debt deemed current by this court.         Defendants’

conduct involves falsely representing to the Court, Chapter 13 Trustee,

and Debtors that the mortgage debt was current at the end of the

bankruptcy and then immediately after discharge contending a pre-




          Case 19-06052   Doc# 5   1
                                   Filed 10/31/19   Page 1 of 16
discharge monthly obligation is owed and falsely representing to third

parties that the mortgage debt was a late or delinquent. Further, despite

the entry of the Court Order deeming the mortgage debt current,

Defendants continues to dun and demand payment of a debt deemed

current. Plaintiff seeks monetary and punitive damages, and declaratory

and injunctive relief based on violations of 11 U.S.C. §§ 524 and 1328.

                                 Jurisdiction

        2.    Jurisdiction is conferred on this Court pursuant to the

provisions of Section 1334 of Title 28 of the United States Code in that

this proceeding arises in and is a core proceeding in the above-captioned

Chapter 13 case under Title 11 and concerns property of the Debtors in

that case.

        3.    This Court has both personal and subject matter jurisdiction

to hear this case pursuant to Section 1334 of Title 28 of the United

States Code, Section 157(b)(2) of Title 28 of the United States Code,

and pursuant to the Order entered by the Judges of the United States

District Court for the Kansas on August 1, 1984 (the Referral Order),

which    Order   was   entered    in   accordance       with   the   Bankruptcy

Amendments and Federal Judgeship Act of 1984.

        4.    This matter is primarily a core proceeding and therefore the

Bankruptcy Court has jurisdiction to enter a final order. Plaintiff consents

to the Bankruptcy Court entering a final order.




             Case 19-06052   Doc# 5    2
                                       Filed 10/31/19    Page 2 of 16
      5. In the event this case is determined to be a non-core

proceeding, the Plaintiff consents to the entry of a final order by the

Bankruptcy Judge and/or this Court making Findings of Fact and

Conclusions of Law for reference to the United States District Court.

      6.      Venue lies in this District pursuant to Section 1391(b) of

Title 28 of the United States Code.

                                   Parties

      7.      Plaintiff is a citizen and resident of Douglas County, Kansas.

      8.      The Defendant BSI Financial Services, Inc. is a Pennsylvania

Corporation not registered or authorized to do business in Kansas.            Its

corporate headquarters is located at 101 N 2nd St., Titusville, PA 16354.

Its president is Robert Fix, P.O. Box 937, Richmond, IN 47375. Its

statutory agent for service is Scott Schwab, Kansas Secretary of State,

120 W. 10th, Topeka, KS 66612.

      9. The Defendant U.S. Bank Trust N.A. a/k/a U.S. Bank, N.A., is a

nationally    chartered   Bank    amenable      to      service,   pursuant   to

F.Bky.R.Civ.P. 7004(h) by service upon Andrew Cecere, CEO, U.S.

Bancorp, N.A., U.S. Bancorp, U.S. Bancorp Center, 800 Nicollet Mall,

Minneapolis, MN 55402.



                                      Facts

      10. Debtors filed a Chapter 13 on May 20, 2013.




             Case 19-06052   Doc# 5    3
                                       Filed 10/31/19    Page 3 of 16
      12. The Case was confirmed on June 19, 2014.

      13. At the time of filing and confirmation, Citimortgage Inc. held

the mortgage debt dated July 31, 2007 (hereinafter “mortgage debt”) of

the debtor.

      14. CitiMortgage, Inc. filed a Proof of Claim in Case No. 13-21265

on July 1, 2013. The Claim was denominated as Proof of Claim No. 5

(hereinafter “POC #5”).

      15. Citimortgage, Inc. claimed it was secured by a mortgage in the

debtors’ homestead, which is legally described as:

      Fairview Estates No. 2, Block 2, Lot 3, Lawrence, Douglas
      County, Kansas and which is commonly known as 1053 E.
      1479 Road, Lawrence, Douglas County, Kansas (hereinafter
      “Property”).


      16. On or about January 27, 2017, CitiMortgage, Inc. transferred

POC #5 to Carrington Mortgage Services, LLC (hereinafter “Carrington”).

      17. On or about December 1, 2017 Carrington began to transfer

the servicing rights of POC #5 to US Bank Trust National Association as

trustee of Igloo Series III Trust, pursuant to notice requirements of the

Real Estate Procedures Settlement Act, 12 USC 2601 et seq., (hereinafter

“RESPA”). Carrington informed Plaintiff to send all future payments to

BSI Financial Services, Inc. as servicer US Bank Trust National Association

as trustee of Igloo Series III Trust.




           Case 19-06052    Doc# 5      4
                                        Filed 10/31/19   Page 4 of 16
      18.     Despite transfer of servicing rights on January 1, 2018,

Carrington delayed notice to the Court to June 29, 2018 when it filed

notice to the Court of the transfer of claim #5 to US Bank Trust National

Association as trustee of Igloo Series III Trust (hereinafter “US Bank

Trust”. See Doc. 110 in Main Case, 13-21265.

       19. On or about January 1, 2018 BSI immediately began to send

notices directly to Debtor’s attorney notifying Plaintiff of a delinquency in

payment(s) on the mortgage debt.

      20. Before the Transfer of the Claim had been made and disclosed

to the Bankruptcy Court on or about March 1, 2018, BSI as servicer for

US Bank Trust demanded payment of debtors for the mortgage debt and

demanded a payment of $15,012.74 for post-petition mortgage debt.

      21. On July 3, 2018, the Chapter 13 Trustee gave notice that he

believed the mortgage to be cured.     See Doc. 118 in the Main Case, 13-

21265.

      22. On July 24, 2018, David V. Noyce of the Marinosci Law Group

for US Bank Trust filed a doc stating (1) the Debtor(s) had paid the full

amount to cure the pre-petition default on creditor’s claim and (2)

Debtor(s) had paid all post-petition amounts due. See ‘doc’ in between

Docs. #118 and #119 in Main Case, 13-21265.

      23.   On August 6, 2018, the Court entered an Order of Discharge

in the Main Case, 13-21265.




            Case 19-06052   Doc# 5   5
                                     Filed 10/31/19   Page 5 of 16
      24. On September 10, 2018, Debtors’ attorney pursuant to the

RESPA, specifically 12 USC §2605(e), sent a Notice of Error Letter to

Defendant BSI requesting a transaction history of the loan also known as

a life of loan history.

      25.    On September 17, 2018, BSI acknowledged receipt of the

Notice of Error Letter cited in ¶23 above.

      26.     Between August 3, 2018 and September 19, 2018,

adjustments were made in the loan transaction history.       Specifically, 22

entries were made in the loan transaction history transferring over

$33,900 to various accounts and making ‘escrow disbursements’ of

$28,711.17.

      27. The statutory deadlines for timely payment of property taxes

in Douglas County, Kansas are in May and November.

      28.    Between August 3, 2018 and September 19, 2018, the

Defendants BSI as servicer for US Bank Trust recorded three payment

from debtors $2,600.00 and applied them to February 1, 2018, July 1,

2018 and August 1, 2018.

      29. On or about October 23, 2018, BSI as servicer for US Bank

Trust said it needed 15 more days to respond to the September 10, 2018

Notice of Error Letter.

      30. On or about November 14, 2018, BSI as servicer for US Bank

Trust responded to the September 10, 2018 Notice of Error Letter stating




            Case 19-06052   Doc# 5   6
                                     Filed 10/31/19   Page 6 of 16
the attached loan transaction history demonstrated an attempt to collect

a debt, when no payment was due.

      31.    Debtors’ own records demonstrate timely payment of each

month’s payment due from July 1, 2018 through October 2, 2019.

      32. Despite timely payments of debtors BSI as servicer for US Bank

Trust have reported to Credit Reporting Agencies late and/or untimely

payments for months of December, 2018, February, 2019, March, 2019

and September, 2019.

      33.    Plaintiff suffered financial injury and damages due to the

illegal acts of Defendants.

      34. The Defendants undertook actions that were a violation of the

discharge of 11 USC §§524 and 1328.

      35. The actions of the Defendants were purposely, intentionally,

and with malice aforethought.

      36. The actions of the Defendants as alleged herein constitute

willful, intentional, gross and flagrant violations of the provisions of

Section 524 of Title 11 of the United States Code.

      37.    The actions of the Defendants as alleged herein are acts in

violation and contempt of the Order of Discharge entered August 6,

2018 by this Court.

      38.    The actions of the Defendants, despite notice of the

automatic stay and discharge, enhance the seriousness of the violations




            Case 19-06052     Doc# 5   7
                                       Filed 10/31/19   Page 7 of 16
in this case and in fact require the award of substantial punitive

damages in this matter.

      39.    Defendants have failed to implement any effective policy to

assure that its collection personnel comply with either the automatic

stay or the discharge injunction.

      40.    Defendants     have    failed   to   implement    any    effective

procedure to review all of the defaulted files it has acquired or

maintained in order to confirm that appropriate bankruptcy codes have

been entered or noted where necessary or to take other affirmative

steps to properly disqualify such accounts from active collection efforts.

      41.    Defendants     have    failed   to   implement    any    effective

procedures to eliminate the improper contacts with consumer debtors

who are involved or have been involved in bankruptcy proceedings.

      42.    Defendants     have    failed   to   implement    any    effective

procedures to insure that no effort will be made to contact consumer

debtors who are represented by attorneys.

      43.    Defendants have failed to implement any system to properly

identify bankruptcy accounts notwithstanding that the fact that it knows

the present system has no discernible impact on whether or not it

continues collection activities.

      44.    The failure of the Defendants to correct the timely account

for payments on a mortgage debt demonstrate gross irregularities with




            Case 19-06052   Doc# 5    8
                                      Filed 10/31/19   Page 8 of 16
its consumer credit collection systems and its recording systems are

designed, upon information and belief, to prevent debtors from seeking

redress through the courts due to their inability to afford and/or find

competent legal counsel. The Defendants, by ignoring their obligations

under the Bankruptcy Code and various Federal and State consumer

protection statutes, have attempted to create for itself virtual immunity

from civil liability by unlawfully collecting while paying de minimis dollars

for the very few causes where its illegal acts are subject to affirmative

debtors enforcement cases. The Defendants have essentially granted

to themselves a license to push the boundaries o responsible business

practices beyond their furthest limits, fully aware that relatively few, if

any, consumer debtors will be able to seek appropriate legal remedies.

The Plaintiff therefore alleges that these grossly negligent and

intentional acts of misconduct violate fundamental notions of fairness

and are procedurally and substantively unconscionable.

      45.    The   Plaintiff    has     been   severely    agitated,     annoyed,

traumatized, financially damaged, emotionally damaged and has

otherwise been unduly inconvenienced by the actions of the Defendants.



            FIRST CLAIM - WILLFUL VIOLATION OF DISCHARGE

                                      DECREE




            Case 19-06052      Doc# 5    9
                                         Filed 10/31/19   Page 9 of 16
      46. The allegations of paragraphs 1-45 above are realleged and

incorporated herein by reference as if more fully set out.

      47. The actions of Defendants in this case between July 1, 2018

and October 21, 2019 in failing to properly account for timely payments

of the debtor are in violation of the discharge decree of 11 USC §§524

and 1328 entered in Plaintiff’s bankruptcy case, and constitute contempt

of bankruptcy court orders.

      48.    The Plaintiff alleges the actions of the Defendants between

July 1, 2018 and October 21, 2019 in failing to properly account for a

timely payment constitute gross violations of the discharge injunction

as set forth in 11 U.S.C. §§ 524 and 1328.

      49.    The conduct of the Defendants in this case has substantially

frustrated the Discharge Decree entered by this Court and has caused

the debtors unwarranted and unnecessary time, effort and expense in

seeking to enforce rights guaranteed by the Bankruptcy Code, by

Contract, and by prior actions of the Defendants.

      50.    In order to carry out the provision of the Code and to

maintain its integrity this Court must impose actual damages, punitive

damages and legal fees against the Defendants pursuant to the

provisions of 11 USC §§ 105, 524, and 1328 of the Code.




            Case 19-06052   Doc# 5   10 10/31/19
                                     Filed         Page 10 of 16
        51.    In order to protect debtors having filed for the protection of

this Court, the Court must impose sanctions against the Defendants for

their misconduct in this case.

        52.    As a result of the Defendants’ violation of 11 U.S.C. §1328

and §105, the Defendants are liable to the Plaintiff for actual damages,

punitive damages and legal fees under of Title 11 of the United States

Code.



          SECOND CLAIM - WILLFUL VIOLATION OF DISCHARGE

                                   DECREE

        53. The allegations of paragraphs 1-52 above are realleged and

incorporated herein by reference as if more fully set out.

        54. The actions of Defendants in this case between December 1,

and January 31, 2019 in falsely and deceptively reporting Plaintiff as late

on the mortgage debt are in violation of the discharge decree of 11 USC

§§524 and 1328 entered in Plaintiff’s bankruptcy case, and constitute

contempt of bankruptcy court orders.

        55.    The Plaintiff allege the actions of the Defendants between

December 1, and January 31, 2019 in seeking to collect fees on a debt

they falsely and deceptively reported as late constitute gross violations

of the discharge injunction as set forth in 11 U.S.C. §§ 524 and 1328.




              Case 19-06052   Doc# 5   11 10/31/19
                                       Filed         Page 11 of 16
        56.    The conduct of the Defendants in this case has substantially

frustrated the Discharge Decree entered by this Court and has caused

the debtors unwarranted and unnecessary time, effort and expense in

seeking to enforce rights guaranteed by the Bankruptcy Code, by

Contract, and by prior actions of the Defendants.

        57.    In order to carry out the provision of the Code and to

maintain its integrity this Court must impose actual damages, punitive

damages and legal fees against the Defendants pursuant to the

provisions of 11 USC §§ 105, 524, and 1328 of the Code.

        58.    In order to protect debtors having filed for the protection of

this Court, the Court must impose sanctions against the Defendants for

their misconduct in this case.

        59.    As a result of the Defendants’ violation of 11 U.S.C. §1328

and §105, the Defendant are liable to the Plaintiff for actual damages,

punitive damages and legal fees under of Title 11 of the United States

Code.

              THIRD CLAIM - WILLFUL VIOLATION OF DISCHARGE

                                   DECREE

        60. The allegations of paragraphs 1-59 above are realleged and

incorporated herein by reference as if more fully set out.

        61. The actions of Defendants in this case between March 1, 2019

and April 20, 2019 in falsely and deceptively reporting Plaintiff as late on




              Case 19-06052   Doc# 5   12 10/31/19
                                       Filed         Page 12 of 16
the mortgage debt are in violation of the discharge decree of 11 USC

§§524 and 1328 entered in Plaintiff’s bankruptcy case, and constitute

contempt of bankruptcy court orders.

      62.    The Plaintiff alleges the actions of the Defendants between

March 1, 2019, and April 30, 2019 in seeking to collect fees on a debt

they falsely and deceptively reported as late constitute gross violations

of the discharge injunction as set forth in 11 U.S.C. §§ 524 and 1328.

      63.    The conduct of the Defendants in this case has substantially

frustrated the Discharge Decree entered by this Court and has caused

the debtors unwarranted and unnecessary time, effort and expense in

seeking to enforce rights guaranteed by the Bankruptcy Code, by

Contract, and by prior actions of the Defendants.

      64.    In order to carry out the provision of the Code and to

maintain its integrity this Court must impose actual damages, punitive

damages and legal fees against the Defendants pursuant to the

provisions of 11 USC §§ 105, 524, and 1328 of the Code.

      65.    In order to protect debtors having filed for the protection of

this Court, the Court must impose sanctions against the Defendants for

their misconduct in this case.

      66.    As a result of the Defendants’ violation of 11 U.S.C. §1328

and §105, the Defendant are liable to the Plaintiff for actual damages,




            Case 19-06052   Doc# 5   13 10/31/19
                                     Filed         Page 13 of 16
punitive damages and legal fees under of Title 11 of the United States

Code.

          FOURTH CLAIM - WILLFUL VIOLATION OF DISCHARGE

                                   DECREE




        67. The allegations of paragraphs 1-66 above are realleged and

incorporated herein by reference as if more fully set out.

        68. The actions of Defendants in this case between September, 1,

2019 and September 21, 2019 in falsely and deceptively reporting Plaintiff

as late on the mortgage debt are in violation of the discharge decree of

11 USC §§524 and 1328 entered in Plaintiff’s bankruptcy case, and

constitute contempt of bankruptcy court orders.

        69.    The Plaintiff allege the actions of the Defendants between

September, 1, 2019 and October 21, 2019 in seeking to collect fees on a

debt they falsely and deceptively reported as late constitute gross

violations of the discharge injunction as set forth in 11 U.S.C. §§ 524

and 1328.

        70.    The conduct of the Defendants in this case has substantially

frustrated the Discharge Decree entered by this Court and has caused

the debtors unwarranted and unnecessary time, effort and expense in




              Case 19-06052   Doc# 5   14 10/31/19
                                       Filed         Page 14 of 16
seeking to enforce rights guaranteed by the Bankruptcy Code, by

Contract, and by prior actions of the Defendants.

        71.    In order to carry out the provision of the Code and to

maintain its integrity this Court must impose actual damages, punitive

damages and legal fees against the Defendants pursuant to the

provisions of 11 USC §§ 105, 524, and 1328 of the Code.

        72.    In order to protect debtors having filed for the protection of

this Court, the Court must impose sanctions against the Defendants for

their misconduct in this case.

        73.    As a result of the Defendants’ violation of 11 U.S.C. §1328

and §105, the Defendant are liable to the Plaintiff for actual damages,

punitive damages and legal fees under of Title 11 of the United States

Code.

        WHEREFORE, the Plaintiff having set forth their claims for relief

against the Defendants respectfully prays of the Court as follows:

        A. That the Plaintiff have an order that any claim of the

          Defendants for or against Plaintiff on or before August 6, 2018

          was released on or about August 6, 2018;

        B. That the Plaintiff have and recover against the Defendants a

          sum to be determined by the Court in the form of actual

          damages;




              Case 19-06052   Doc# 5   15 10/31/19
                                       Filed         Page 15 of 16
     C. That the Plaintiff have and recover against the Defendants a

         sum to be determined by the Court in the form of punitive

         damages;

     D. That the Plaintiff have and recover against the Defendants all

         reasonable legal fees and expenses incurred by his attorney;

     E. That the Plaintiff have such other and further relief including

        contempt of Court as the Court deems just and proper.

Dated this 31 October 2019.



                                      JONATHAN C. BECKER,
                                      ATTORNEY AT LAW, P.A.



                                   By: /s/ Jonathan C. Becker______
                                        Jonathan C. Becker, #13983
                                        1201 Wakarusa, Ste E224
                                        Lawrence, KS 66049-3883
                                        785/842-0900
                                        844/231-9750
                                        jayhawkattorney@gmail.com
                                      Attorney for Plaintiff




         Case 19-06052   Doc# 5   16 10/31/19
                                  Filed         Page 16 of 16
